United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Alexandria, VA, Employer
)
__________________________________________ )
L.N., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-936
Issued: November 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 4, 2011 appellant, through his attorney, filed a timely appeal from a
January 12, 2011 Office of Workers’ Compensation Programs’ (OWCP) merit decision which
denied his claim for an employment-related injury. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a left
knee condition in the performance of duty causally related to factors of his federal employment.
On appeal, appellant’s attorney contends that the January 12, 2011 OWCP decision is
contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 13, 2008 appellant, then a 47-year-old deputy marshal, filed an occupational
disease claim (Form CA-2) alleging that he developed degenerative knee conditions and a torn
meniscus which he attributed to factors of his federal employment. A physician suggested that it
was caused by his physical work requirements.
By letter dated May 10, 2010, OWCP requested additional evidence from appellant to
support his claim and allotted 30 days for submission.
In a May 19, 2010 letter to OWCP, the employing establishment stated that appellant’s
job requirements included lifting, pushing, pulling, bending and stooping. It noted that a deputy
marshal must maintain a level of fitness and that he was an active participant in a fitness program
(FIT) and was allowed up to three work hours a week to maintain his fitness level. The
employing establishment attached a position description and a copy of its fitness directive.
On June 2, 2010 appellant’s attorney requested a 30-day extension for his physician to
submit medical evidence in support of the claim.
On June 7, 2010 OWCP granted appellant’s request for an additional 30 days to submit
medical evidence.
By decision dated July 15, 2010, OWCP denied appellant’s claim on the grounds that the
medical evidence submitted did not establish a firm diagnosis causally related to the implicated
employment factors.
On July 26, 2010 appellant’s attorney requested an oral telephone hearing before
OWCP’s hearing representative and submitted additional evidence.
In a February 13, 2008 note, Dr. Clifford H. Turen, a Board-certified orthopedic surgeon,
advised that he saw appellant for left knee pain. He did not list an employment history or date of
examination. Dr. Turen found joint line tenderness, a positive Apley Grind test and a positive
McMurray’s sign. He reported that an undated magnetic resonance imaging (MRI) scan revealed
a tear of the medial meniscus. Dr. Turen stated that it was not uncommon for a patient to feel
additional secondary pain from degenerative changes after an arthroscopy, which appellant
underwent, once the primary cause of the pain in the knee is removed. He opined that it was
without question that appellant’s torn meniscus and degenerative changes were from
“long[-]standing physical use” which was in line with the conditioning requirements of his
federal employment.
Appellant also submitted a narrative statement and a document listing workers’
compensation benefits for FIT-related injuries and approved activities.
On November 3, 2010 an oral telephone hearing was held before OWCP’s hearing
representative. Appellant testified that he injured his left knee while running on the road in the
course of his federal employment. For the past 22 years, he had been running in order to fulfill
his job’s fitness requirement. On November 6, 2006 appellant injured his left knee collateral
ligament while he was jogging in his neighborhood and underwent surgery in May 2007. He
2

returned to work and on August 7, 2007, tore his left meniscus again while running on a
treadmill in the employing establishment gym. Appellant had a second knee surgery in
January 2008 and returned to work. Neither of these traumatic injury claims was accepted by
OWCP. Appellant claimed 600 hours of wage-loss compensation for the time lost due to his two
left knee surgeries. OWCP’s hearing representative granted appellant’s request to hold the
record open for 30 days for the submission of additional evidence. None was received.
By decision dated January 12, 2011, OWCP’s hearing representative affirmed the
July 15, 2010 decision. He found that while it was accepted that the extensive running
performed by appellant was incurred in the performance of his federal duties, the medical
evidence submitted was not sufficient to establish a causally-related left knee condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury3 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the implicated
employment factors.6 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be

2

5 U.S.C. §§ 8101-8193.

3

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
4

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

5

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See D.N., Docket No. 10-1762 (issued May 10, 2011).

3

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.7
ANALYSIS
The Board finds that appellant has failed to establish that he developed a degenerative
knee condition in the performance of duty. The record reflects that appellant has a torn meniscus
and degenerative changes of the left knee. Appellant’s federal employment required lifting,
pushing, pulling, bending and stooping and a physical fitness level which he maintained by
extensive running. He has not established that the torn meniscus or degenerative changes of the
left knee are causally related to these factors of his federal employment.
In a February 13, 2008 report, Dr. Turen reported that an MRI scan revealed a tear of the
medial meniscus. He opined that it was without question that appellant’s torn meniscus and
degenerative changes were from “long[-]standing physical use” which was in line with
conditioning requirements of his federal employment. Dr. Turen did not provide a rationalized
medical opinion explaining how specific factors of appellant’s federal employment, such as
lifting, pushing, pulling, bending, stooping, extensive running, caused or aggravated his left knee
condition or how his condition arose. Moreover he did not present a history of appellant’s
medical treatment for his left knee or dates of examination. The Board has held that the mere
fact that appellant’s symptoms arise during a period of employment or produce symptoms
revelatory of an underlying condition does not establish a causal relationship between his
condition and his employment factors.8 Lacking thorough medical rationale on the issue of
causal relationship, the medical report of Dr. Turen is insufficient to establish that appellant
sustained an employment-related injury.
Appellant has not submitted sufficient rationalized medical evidence to support his claim
that he sustained a left knee condition causally related to the implicated employment factors.
The Board finds that he failed to meet his burden of proof to establish a claim for compensation.
On appeal, appellant’s attorney contends that the January 12, 2011 OWCP decision is
contrary to fact and law. For the reasons stated above, the Board finds the attorney’s argument is
not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
developed a left knee condition in the performance of duty causally related to factors of his
federal employment.
7

See D.E., Docket No. 07-27 (issued April 6, 2007). See also Victor J. Woodhams, 41 ECAB 345 (1989).

8

Id. See also Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

